BELCHER, Judge.
The conviction is for burglary with two prior felony convictions alleged for enhancement; the punishment, life.
The testimony of the state shows that the owner of a lumber company closed and locked the building in which he operated said company on the evening of January 17, 1957; that pursuant to a telephone call from the police department the owner returned to said building about 3:30 A.M., January 18, 1959, and found that since he left the building the evening before a back door and a window had been broken and a safe in the building had the knob knocked off; and that he saw the appellant inside the building in custody of the police, and that he did not give the appellant or any other person his consent to break and enter the building and take any of the property located therein.
Officer Willingham testified that in answer to “a burglary in the building call” he went to the building of said lumber company where he saw “pry marks” on the east door, entered the building, and there first saw the appellant.
Proof was introduced showing the two prior convictions as alleged and testimony was offered that the appellant was the same person so convicted.
Appellant did not testify but called his mother whose testimony raised the issue of insanity.
In rebuttal, the state called two expert witnesses and one lay witness who testified that the appellant was sane.
The court submitted the issue of appellant’s insanity to the *578jury. The jury resolved the issues of fact against the appellant and the evidence is sufficient to sustain its verdict.
There are no formal bills of exception in the record; and no brief has been filed in behalf of the appellant.
The informal bills in the statement of facts have been carefully examined and they do not show error.
The judgment is affirmed.
Opinion approved by the Court.